t c summary opinion united_states tax_court rachel n jones f k a rachel n pace petitioner and john pace intervenor v commissioner of internal revenue respondent docket no 8553-10s filed date jessica c piedra for petitioner john pace pro_se evan h kaploe for respondent wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended this opinion shall not be treated as precedent for any other case in a final notice_of_determination dated date respondent denied petitioner’s claim for sec_6015 relief from joint_and_several_liability arising from the joint federal_income_tax return filed by petitioner and intervenor intervenor opposes allowing petitioner any sec_6015 relief we must decide whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 background some of the facts and certain exhibits have been stipulated the parties’ stipulations of facts are incorporated in this opinion by reference and are found accordingly at the time the petition was filed petitioner and intervenor were both residents of missouri petitioner and intervenor sometimes referred to as the couple were married during petitioner was a schoolteacher and intervenor was employed as a car salesman intervenor also operated a lawn mowing business in his spare time the couple had joint checking and savings accounts into which petitioner occasionally made deposits and on which she wrote checks for the most part intervenor maintained control_over the couple’s finances he instructed petitioner how much she should spend when she went shopping and he paid all of the couple’s bills and checked the balances in their accounts intervenor normally used the internet to access the couple’s bank accounts and he refused to give petitioner the passwords to the accounts intervenor spent a lot of time at work and frequently went out with his friends in the evenings intervenor’s not always informing petitioner of his whereabouts led to a number of arguments during some of those arguments intervenor would yell and curse at petitioner on two occasions petitioner initiated physical contact with intervenor during these arguments by covering his mouth with her hand on one of those occasions intervenor responded by putting his hand on petitioner’s throat and pointing at her face while he screamed at her not to touch him again however intervenor and petitioner are in agreement that intervenor did not attempt to choke petitioner and that intervenor never struck petitioner or used other physical violence during their marriage the couple had apparently accumulated some debt both petitioner and intervenor had school loans which they consolidated they also had credit card debt additionally intervenor’s father had used intervenor’s social_security_number to apply in intervenor’s name for a credit card which he apparently used without intervenor’s permission at some point during intervenor decided that the couple should make a hardship_withdrawal from his sec_401 retirement_plan account 401_k_plan of dollar_figure the 401_k_plan was funded by contributions from intervenor with matching_contributions from his employer petitioner understood that they were making the withdrawal to pay some of their debts the 401_k_plan was in intervenor’s name but because petitioner was a beneficiary she also had to sign the request for the hardship_withdrawal at intervenor’s urging petitioner did sign the request and the couple withdrew dollar_figure from the 401_k_plan the couple used that money to make student_loan payments to pay some of their credit card debt to pay some of the debt intervenor’s father had accumulated in intervenor’s name and to do some renovations on their home as a result of the hardship_withdrawal the couple owed income_tax on the amount withdrawn and they owed a 10-percent additional tax for early withdrawal pursuant to sec_72 the couple timely filed a joint form_1040 u s individual_income_tax_return for their tax_year on their joint_return they reported income_tax due of dollar_figure that tax_liability was largely due to the taxes associated with the couple’s withdrawal of funds from intervenor’ sec_401 plan the couple did not pay the tax due before filing their joint_return the couple had agreed that intervenor would be responsible for the tax_liability during the couple went through divorce proceedings and they were officially divorced on date according to the terms of their marital settlement and joint legal custody agreement marital settlement agreement intervenor agreed to pay the couple’s tax_liability however the internal_revenue_service irs subsequently offset petitioner’s tax_refund of dollar_figure against the couple’s joint liability because the irs used petitioner’s refund to pay part of the liability intervenor had assumed under the terms of the marital settlement agreement the couple agreed that intervenor would reimburse petitioner by paying some of her bills intervenor is currently paying off petitioner’s undergraduate student loans intervenor is not obligated to pay off petitioner’s undergraduate student loans under the terms of the marital settlement agreement intervenor has entered into an installment_agreement with the irs under which he is currently paying off the couple’s tax_liability since her divorce petitioner has remarried petitioner is not currently experiencing any economic hardship nor is she suffering from any mental or physical health problems petitioner timely filed a form_8857 request for innocent spouse relief on date on date the irs issued petitioner a final appeals determination which denied her request for relief from joint_and_several_liability petitioner timely filed her petition in this court discussion in general spouses filing a joint_return are jointly and severally liable for the accuracy of the return and for the full tax_liability sec_6013 see also sec_1_6013-4 income_tax regs however pursuant to sec_6015 a taxpayer may be relieved from joint_and_several_liability in certain circumstances a taxpayer may be relieved from joint_and_several_liability pursuant to sec_6015 if taking into account all the facts and circumstances it would be inequitable to hold the taxpayer liable for any unpaid tax or deficiency and the taxpayer does not qualify for relief under sec_6015 or c we have jurisdiction to review respondent’s denial of petitioner’s request for equitable relief under sec_6015 see sec_6015 we apply a de novo standard of review and a de novo scope of review 132_tc_203 130_tc_115 the 2relief pursuant to sec_6015 or c is premised on the existence of a deficiency or an understatement_of_tax sec_6015 c 120_tc_62 the instant case involves an underpayment of a properly reported liability therefore as the parties agree relief under sec_6015 and c is not available to petitioner requesting spouse bears the burden_of_proof porter v commissioner t c pincite as directed by sec_6015 the commissioner has prescribed procedures for determining whether a taxpayer qualifies for relief from joint_and_several_liability these procedures are set forth in revproc_2003_61 2003_2_cb_296 revproc_2003_61 sec_4 c b pincite lists seven conditions threshold conditions that must be satisfied before the commissioner will consider a request for relief under sec_6015 respondent concedes that petitioner satisfies the first six threshold conditions but contends that petitioner does not satisfy the seventh the seventh threshold condition requires that the income_tax_liability from which the requesting spouse seeks relief be attributable to an item of the nonrequesting spouse unless one of several exceptions applies revproc_2003_61 sec_4 the 401_k_plan was in intervenor’s name and it was administered by his employer the 401_k_plan was funded with contributions from intervenor and matching_contributions from his employer we are not persuaded by respondent’s argument that the fact that petitioner as a beneficiary also had to sign to agree to the hardship_withdrawal negates intervenor’s ownership of the 401_k_plan moreover respondent’s appeals_office conceded that petitioner had satisfied all seven threshold conditions accordingly we conclude that all the threshold conditions have been satisfied revproc_2003_61 sec_4 c b pincite sets forth circumstances in which relief will ordinarily be granted under sec_6015 with respect to an underpayment of a properly reported liability the parties agree that petitioner does not satisfy the requirements of revproc_2003_61 sec_4 because she will not suffer economic hardship if she is not granted relief where as here a taxpayer fails to qualify under revproc_2003_61 sec_4 relief may be granted under revproc_2003_61 sec_4 c b pincite revproc_2003_61 sec_4 provides a nonexhaustive list of factors to consider when determining whether to grant equitable relief under sec_6015 those factors are marital status economic hardship whether the spouse seeking relief knew or had reason to know that the other spouse would not pay the income_tax_liability the other spouse’s legal_obligation to pay the tax_liability whether the spouse seeking relief obtained a significant benefit from the nonpayment of the tax_liability and whether the spouse seeking relief complied with federal_income_tax laws we address below the application of the foregoing factors to the facts and circumstances of the instant case the parties agree that the first factor marital status weighs in favor of granting relief because petitioner is now divorced the parties stipulated that petitioner is not suffering economic hardship accordingly the second factor weighs against granting relief with regard to the third factor the parties disagree about whether petitioner knew or had reason to know intervenor would not pay the tax_liability petitioner never testified that she believed intervenor would pay the tax_liability she and intervenor had discussed their tax obligation before filing their tax_return and intervenor had agreed to assume responsibility for the debt which he did assume as part of their marital settlement agreement petitioner did not give a direct answer to her attorney’s question about whether petitioner believed the tax obligation would be paid rather she responded i believed that that legal document was all i needed to not be held responsible for it we construe that legal document to mean the marital settlement agreement the fact that the couple had agreed that intervenor would assume responsibility for their tax_liability as part of the marital settlement agreement suggests that petitioner was aware that the tax_liability would not be paid when the couple filed their tax_return moreover petitioner bears the burden of proving that she is eligible for relief and she failed to testify or present other evidence that she did not know or have reason to know that intervenor would not pay the couple’s tax_liability accordingly we conclude that petitioner knew or had reason to know that intervenor would not pay the couple’s tax_liability at the time he filed their tax_return the third factor therefore weighs against granting relief as to the fourth factor intervenor has an obligation to pay the couple’s tax_liability under the terms of the marital settlement agreement at the time the couple entered into the marital settlement agreement petitioner had no reason to believe that intervenor would not fulfill his obligation to pay the tax_liability intervenor has two jobs and an income that would enable him to pay the tax_liability without much difficulty indeed intervenor has entered into an installment_agreement with the irs and he is currently paying off the couple’s tax_liability under the terms of that agreement accordingly the fourth factor weighs in favor of granting relief with regard to the fifth factor the parties agree that petitioner did not receive a significant benefit beyond normal support from the unpaid income_tax_liability accordingly the fifth factor weighs in favor of granting relief petitioner is in compliance with income_tax laws accordingly the sixth factor weighs in favor of relief petitioner contends that an additional factor abuse also weighs in favor of granting relief both petitioner and intervenor testified that intervenor was never physically abusive during their marriage however petitioner contends that intervenor’s angry outbursts during their marriage which included cursing show that there was a history of abuse in the marriage we disagree although it is clear that the couple had a bad marriage the couple’s frequent arguments do not rise to the level of abuse in conclusion four of the six factors weigh in favor of granting relief and two weigh against petitioner and intervenor have agreed that intervenor is liable for the remaining portion of the couple’s tax_liability and intervenor is currently paying off that liability under the terms of an installment_agreement with the irs at trial intervenor made it clear that he objected to granting petitioner relief from joint_and_several_liability because he had already compensated petitioner for the portion of her tax_refund that the irs offset against the couple’s joint tax_liability intervenor is apparently concerned that granting 3in her brief petitioner contends that intervenor once choked her however this characterization is inconsistent with petitioner’s testimony during her testimony petitioner was careful to say that intervenor only put his hand on her throat during cross-examination she denied that she had testified that intervenor choked her relief to petitioner will obligate him to pay the irs that amount however petitioner has not contended that she is entitled to a refund of the offset and granting relief to petitioner for the unpaid portion of the couple’s liability will not obligate intervenor to pay that offset amount rather granting petitioner relief will only affirm what intervenor has already agreed to under the terms of the marital settlement agreement considering all of the facts and circumstances of the case including the six factors listed in revproc_2003_61 sec_4 we conclude that it would be inequitable to hold petitioner jointly and severally liable for the unpaid portion of the couple’s tax_liability accordingly we hold that petitioner is entitled to relief under sec_6015 for the unpaid portion of the couple’s tax_liability in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
